 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDChesterfield Chrome Co.and International Union, Al-lied IndustrialWorkers of America,AFL-CIO.Cases 7-CA-9645 and 7-RC-11214April 19, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDPENELLOOn December 13, 1972, Administrative Law JudgeLloyd Buchanan issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' con-clusions, and recommendations 2 of the Administra-tive Law Judge and to adopt his recommended Order.TheAdministrativeLaw Judge found thatRespondent's interrogations of active employees Ru-volvo, Thomas, and Paul, together with interrogationof laid-off employee Townsend, violated Section8(a)(1) of the Act. In Townsend's case, the Adminis-trative Law Judge appears to have premised his con-clusionon a finding that at the time of theinterrogations,which occurred during her layoff,Townsend had a reasonable expectancy of reemploy-ment. The Administrative Law Judge's finding wasbased on evidence that Townsend was not told thather layoff would be permanent, she attended unionmeetings during her layoff, she did not work else-where and collected unemployment compensation,and, upon her subsequent reemployment, she retainedher accrued seniority. Respondent excepts, contend-ing that the evidence instead shows that Townsend, atthe time, was without a reasonable expectancy ofreemployment, relying on the decision inThomas En-1The Respondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products,Inc, 91 NLRB 544,enfd.188 F 2d 362(C A. 3). We havecarefully examined the record and findno basis for reversing his findings2We donot adopt or pass upon the Administrative Law Judge's rec-ommendations concerning the Respondent's objection to conduct affectingthe result of the consent election in Case7-RC-11,214 in whichthe partiesagreed that such questions be left to final determinationby theRegionalDirectorWe adoptonly that portionof his recommendedOrderseveringthat case and transferring it to the Regional Directorgine Corp.,196 NLRB 706, where the Board held thatcertain laid-off employees were ineligible to vote in anelection.We believe this issue worthy of comment.Assuming, without deciding that Townsend, as Re-spondent contends, does notmeet our tests for eligi-bility to vote in an election, it does not follow that anemployer may, with impunity, utilize such a laid-offemployee as a target for interrogation or other con-duct designed as part of a pattern of unlawful interfer-encewith the organizational rights of its work force.Here, Townsend had been recently employed by theEmployer and had been offered a different positionwith the Employer at the time of her layoff. She re-mained in closecontact with former fellow employeesas well as representativesof the Employer and partici-pated in union activities. Her effective and continuedcontact with Respondent's other employees is appar-ent. Thus, both to the extent that any improper con-duct threatened to interfere with her potentialreemployment, and to the extent that her continuingcontact with active employees made it likely that actsof unlawful interference toward her would be wellknown to the active employees, we conclude that thefactual and legal effect of Respondent's conduct is asmuch within the prohibited area of 8(a)(1) as it wouldbe if directed to one in active employmentstatus.Were we to rule otherwise, we might be opening thedoor to coercive conduct with respect to laid-off em-ployees and thus invite subversion of the policies ofthe Act. This potential subversion, however,lies inquite a different area of exploration from the questionof whether the laid-off employee has a sufficientlydirect and immediate interest in the outcome of anelectionto be permitted to vote therein. We are, there-fore, not governed in our determination here by eitherthe Administrative Law Judge's determination thatTownsend had a reasonable expectancy of reemploy-ment,nor by Respondent's contention that the pre-cedent ofThomas Enginewould indicate that she hadno such expectancy of reemployment.What we do hold is that Respondent's inquiry intowhether she had signed an authorization card, plusRespondent's further inquiry as to whether there hadyet been a union meeting, both in a context makingapparent Respondent's oppositionto unions, was apart of a pattern of unlawful interrogation and inter-ference which further exhibited itself in likequestionsaddressed to active employees Ruvolo, Thomas, andPaul. As Respondent's foreman, Wrobel, conceded atthe hearingin the caseof employee Paul, this ques-tioning was designed to put the employees "on thespot."We therefore have no hesitancy in accepting theAdministrative Law Judge's findings that each suchinstanceof interrogation, including theinstances in-203 NLRB No. 15 CHESTERFIELD CHROME CO.37volving laid-off employee Townsend, forms a properbasis for a finding of unlawful interference with em-ployee rights and the ineluctable conclusion that Re-spondent has violated Section 8(a)(1) of the Act.cordingly.Ialso find and conclude that,as admitted, theUnion is a labor organization within the meaning of the Act.II.THE UNFAIR LABOR PRACTICES AND THEOBJECTIONS TO ELECTIONORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Chesterfield Chrome Co., Mt. Clemens,Michigan, its officers,agents, successors,and assigns,shall take the action set forth in the AdministrativeLaw Judge's recommended Order.DECISIONLOYD BUCHANAN,Administrative Law Judge:The com-plaint herein(issued August10, 1972;charge filed June 28,1972) alleges that the Company has violated Section 8(a)(1)of the NationalLaborRelations Act, as amended,73 Stat.519, by coercivelyinterrogating employees concerning theirown and other employees'union activities and sympathies.The answer denies the allegations of unfair labor practice.Consolidated with the trial of the above issues was a hearingwith respect to certain objections to election in Case 7-RC-11214,for ruling and decision by a Trial Examiner(now Administrative Law Judge),the representation casethereafter to be severed and transferred to the RegionalDirector for further processing.The petition in the repre-sentation proceeding was filed on May 18, 1972; a consentelection was held on June15, the tallybeing 29 for theUnion and 31 against,with 2 ballots challenged;and objec-tions were filed by the Union on June 20.At the trial it was early noted that the proof in supportof the objections to election would not go beyond the allega-tions in the complaint,which might "possibly" include someacts prior to the filing of the petition.The case was tried before me at Detroit, Michigan, onSeptember 7 and 8, 1972.The General Counsel and counselfor the Union were heard in brief oral argument at theconclusion of the trial. Pursuant to permission granted to allparties, a brief has been filed by the Company.Upon the entire record in the case and from my observa-tion of the witnesses,Imake the following:FINDINGSOF FACT (WITH REASONSTHEREFOR)AND CONCLUSIONS OF LAW1.THE COMPANY'S BUSINESS AND THELABOR ORGANIZATION INVOLVEDThe factsconcerningthe Company's status as a Michigancorporation,the nature and extent of its business in theanodizing and painting of automotive parts and renderingrelated services,and its engagement in commerce within themeaning ofthe Actare admitted;I find and conclude ac-The problems to be resolvedin these consolidated casescenteralmost wholly on theissueof credibility. The testimo-ny provides objective basis forresolutionof thatissue infavor of the General Counsel and the Union.Ruvolo, who quit the Company's employ onJune2, 1972,testifiedthat about a month (he was manifestlyunable topinpointthe date orattendantcircumstances)before he left,PlantManagerWrobel asked him whether he knewanything about the Union tryingto get intothe shop; thathe repliedin the affirmativeand, when Wrobelinquiredhow long, he said that he had known for 3 or 4 weeks.Ruvolo did notstretch his claim to includefurther interfer-ence althoughhe was testedto do so on cross-examination.The Union's efforts to organize thisplant apparently be-gan aboutFebruary. Wrobeltestifiedthathe became awareof theUnion's effortson May 15, when hereceived a reg-istered letterfrom the Unionrequestingthat the Companybargainwith it. About a week later he receiveda registeredletter from the Board requesting a meeting in connectionwiththe representation issue; andon May 23 he met withhis attorneysand was instructed to make sure that his super-visors didnot speakto the employeesconcerning unionactivities.He testifiedthathe immediately transmitted theseinstructionsto his shiftsupervisorand hisforemen,but didnot to Goodnuff, the Company's production control super-visor,whose statuswill be considered below. Wrobel deniedthat heinterrogatedRuvolo, or Paul or Thomas, two otheremployees who as we shall see testifiedto interrogation byhim; and he made a blanket denial of interrogation of anyproductionemployees with respectto their union sympa-thies,activities,or desires, or concerning any union organi-zational attempts.Considering what he testified to and what he would notsay, Ruvoloimpressed me as a reliable witness and I findand conclude that,in the contextof the pendingcampaignand the other events noted,Wrobel, in violationof Section8(a)(1), interrogated him as alleged.On the other hand, Ifind that the testimonyconcerning this interrogation doesnot support the corresponding objectionto election inas-much as it appearsfrom Ruvolo's testimonythat the inci-dent occurred well before the May 18 petitiondate. I havenot overlooked the possibility that, with Wrobel's insistencethathe first learned of union activitieson the 15th, hisinterrogationof Ruvolo may have occurredafter the peti-tion was filed.But that possibilitydoes not warrant a find-ing to sustainthe objection.Townsend was employed by the Company in July 1970and quit in January 1971; she returned to work in April 1971and was laidoff for lack of work on February 11, 1972,when she refusedto accept a lower paying job; she wasagain reinstatedwhen she fileda newapplication for anykind of work and accepteda lesserpayingjob on August 18,shortly before this trial. Having been laid off in February,Townsendremainedwitha reasonableexpectancyof reem-ployment, consistent with which she attendedunion meet- 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDrags in May and June.Suggestive if not completelyindicative of the continuing impression of her status, andmore persuasive than the Company's claim that she was notan employee while on layoff and its denial of a reasonablereemployment expectancy,is the fact that on her recall shecontinued with her accrued seniority.At the time of herlayoffWrobel told her that he did not know how long thelayoff would last; he did not know how long her departmentwould be on a one-shift basis. She was not told either thatshe would or would not be recalled.Townsend apparentlydid not work elsewhere during the interim;she was receiv-ing unemployment compensation.While as noted the testi-mony indicates that Townsend continued as an employee,Imake no formal finding in this connection, since, althoughfully litigated in connection with the issues before us, thechallenge to her ballot has not been referred to me;i.e.,noformal finding beyond the requirements of the issues here.The alleged interference with Townsend was committedby Goodnuff,admittedly an agent of the Company and asupervisor within the meaning of the Act,but whose statuswas strenuously litigated.The evidence leaves little doubtthat Goodnuff was a supervisor of stature and no basis forthe Company's claim that it is not responsible for what hesaid.Indeed the testimony offered by the Company withrespect to his status reflects on the credibility of both Good-nuff and Wrobel,and itself points to resolutions of thecredibility issue with respect to the allegations of interfer-ence with employees'protected activities and with the elec-tion.Wrobel testified that Goodnuff directs three employeeswho also work under the shift foreman; he has no right tohire or fire despite the admission in the answer.Wrobel toldus also that,when instructing his foremen,he did not tellGoodnuff not to talk with employees about the Union,explaining that he considered Goodnuff a clerical employ-ee, a claim which was belied even by the latter's appearanceand manner on the stand.As we shall further note,Goodnuff proved himself to bethoroughly unreliable as a witness.But on the direct ques-tion of his authority as he also attempted to minimize it, hetold us first that he makes no recommendations for payincreases but does for promotions; then,that he has recom-mended pay increases where promotions are granted. Fur-ther,he has issued reprimands to employees. When herecommends promotions for employees whom he considersdeserving,this is done over his own signature with Wrobel'sapproval,not the foreman's.Wrobel,knowledgeable butnot altogether frank,had told us that "it would be probablythe foreman"who recommends increases and promotions.Further on the issue of Goodnuff's credibility,he testifiedthat he first learned of the Union's attempt to organize whenhe recognized the registered envelope from the Union aboutMay 12. The significance of this was not in the least clarifiedwhen he testified that he saw the registered envelope withthe Union's name on it at the time when it was brought intothe office and that that is all that he did see.Similarly, whileit is clear that he is well acquainted with Townsend's room-mate and has spoken to her over the telephone some 10 or15 times, or more,Goodnuff told us that he does not recog-nize her voice on the telephone.This was to refute hertestimony that she spoke with him when he telephoned onMay 22,in contradiction to his statement that he nevertelephoned or visited Townsend after May 5 and specifical-ly that he never telephoned and spoke with her roommateon May 22.Almost startling in view of the firm decision now assumedby the Company with respect to Goodnuff's status wasWrobel's reply when asked whether at an employee meetinghe had said that he was number one man, Goodnuff wasnext in line, and then the foremen.Whether or not he re-called the incident,he would be expected to reply,in lightof his earlier testimony,that he could not and certainlywould not have made any such statement.His actual replywas, "I can't recall such an occasion."Recalled as the trialclosed,Wrobel now denied that he had ever said that Good-nuff was second in command.With these findings concerning authority and credibility,we come to the allegations of interference by Goodnuff.Spared what as suggested may have been more sordid de-tails,we were told that employee Townsend and Goodnuffhad for some time maintained a personal relationship: Theysaw each other"on a social basis."We need not review normake a finding as to which of them discontinued the rela-tionship:Itwould be stretching inference to hold,were itfound as the evidence scarcely even suggests,that this is acase of a woman scorned,and that Townsend on that ac-count developed at least a bias which she then transferredto the Company and therefore fabricated her testimonyagainst it.I credit Townsend's testimony concerning severalconversations between herself and Goodnuff concerningthe Union.On May 7 or 8 Goodnuff inquired of Townsend whethershe had heard about the Union,and when she replied in theaffirmative,asked her who had started it. To the latter ques-tion she replied that she did not know and would not tellhim if she did know.Antedating the election petition, thequestions on this occasion do not support the objection tothe election.On May 22 Goodnuff telephoned Townsend at home,asked whether she had signed a union card,and when shereplied that she had not seen one,told her that if they gota union in the shop,itwould not help her.He called againlater that day and remarked that the Union would not doany good;he had seen it happen before.He also askedwhether there had been a union meeting yet, and to thisTownsend replied in the negative.In all three conversations Goodnuff was guilty of viola-tive interrogation,and in the latter two of conduct whichinterfered with the election;I so find and conclude. I alsofind and conclude that Goodnuff committed further inter-ference and violation in the two calls on May 22 when heindicated the futility of union activity.While not alleged,this last was litigated with Goodnuff's denial of any suchtelephone calls. As for the fact that Townsend was notactually working at the time,the interference was certainlyno less than had it been directed toward an applicant foremployment;and even were Townsend but a former em-ployee engaged in organizational activity at the plant withonly a hope that she might return.Indeed the tendency ofsuch interrogation and comment is to interfere with organi- CHESTERFIELD CHROME CO.zational activity of one potentially to be reinstated or evennewly employed.'The pattern of interrogation continued on May 24 whenWrobel asked employee Thomas whether he had heard anyunion talk and added, after Thomas replied in the negative,that he did not believe him. The Companysuggests thatThomas was biased because, after he had been promotedand served as foreman for about 6 months from the latterpart of June to the early part of December 1971. he wasdemoted by Wrobel to his former rank-and-file job. Werewe to indulge in any such assumption, we could as wellassume Thomas' gratitude for his earlier promotion and,more important, that a hope for future advancement mightnow incline him to favor the Company in his testimony.Even if Townsend told Goodnuff that Thomas "hated hisguts," there is no warrant for finding anticompany bias here(a comforting thought with respect to these witnesses whocontinuein the Company's employ).On the question of bias, now returning to Townsend, weare asked not only to assume, as I do not, antagonism onher part toward Goodnuff because he allegedly "dropped"her; but also because of Thomas' alleged antagonism to-ward the Company as suggested above. The connectionbetween Thomas' alleged attitude and Townsend's is re-markably tenuous: Her roommate's sister had for a longtime been dating Thomas!Employee Paul testified that about 2 weeks after shesigned a union card on May 4, Wrobel asked her what shethought of the Union; that she replied with a question, "Aunion here? "; and that Wrobel then remarked that he hadjust wanted to put her "on the spot." She added that laterthat day Wrobel again asked what she thought of the Unionand that she replied that she didn't think they needed one.With Wrobel's insistence that he first became aware of un-ion interest on receipt of the Union's letter on May 15, andthat after receipt of the Board's letter about a week later hemet with his attorneys on May 23, the finding is warrantedthat, now concerned with formal Board action and the pos-sibility of a requirement that the Company recognize andbargain with the Union, Wrobel questioned Paul when orabout the time when he received the Board's letter. Further,bearing in mind that Paul had not been working for a weekbefore the representation petition was filed,having beenlaid off from May 12 to May 22, I find that this interroga-tion occurred after the filing of the representation petitionby the Union.In assessing the interrogation and other interference hereand elsewhere in this case,we must consider that,occurringduring an organizing campaign and shortly before a Board-conducted election, it does indeed, in Wrobel's words, putemployees "on the spot." I find and conclude that Wrobelunlawfully interrogated Thomas and Paul in violation of theAct.Although such remarks as Wrobel's and Goodnuff's canhardly be regarded as accidental or incidental, and I findviolations here, I do not suggest that the perpetrators wereguilty of any fell intent.Wrobel, operating in what wasiAn existing employment relationship is nota sine qua nonfor a findingof interference.Cf the longstanding rule expressed inPhelpsDodge Corp vN L.R B..313 U.S 177,185 (1941),where a broader finding of discriminationwas made39apparently a normally decent atmosphere, may have in-quired without awareness or consideration of the tendencyof such questions to interfere with employees' protectedconcerted activities. As much can be said for Goodnuff'squestions in more intimateor friendlycircumstances. Butthe questions are not to be condoned as necessary, andemployee rights are not to be trampled.Insofar as the representation proceeding is concerned, theinquiries directed toward employees after the filing of thepetition adversely affected and prevented those laboratoryconditions which are to be maintained for the free expres-sion of employee desires.In reaching this conclusion I haveconsidered the nature, the extent, and the timing of theinterference found and the closeness of the election tally:Since we are concerned with a practical situation,lesserinterference might be overlooked were the voting disparityrelativelygreater.Except for that testified to by Ruvolo, which was notshown to have occurred after the filing of the representationpetition, and Goodnuff's questions to Townsend early inMay, the interference found herein requires that the electionbe set aside.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended :2ORDERRespondent, Chesterfield Chrome Co.,Mt. Clemens,Michigan,its officers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Unlawfully interrogating employees concerning un-ion activities or sympathies.(b) Suggesting to employees the futility of engaging inunion activities.(c) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise of therights guaranteed in Section7 of the Act.2.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(a) Post at its place of business in Mt. Clemens, Michi-gan, copies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by the RegionalDirector for Region 7, shall be posted by the Company,after being duly signed by its representative, immediatelyupon receipt thereof, and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to its employees are customarily post-ed.Reasonable steps shall be taken by the Company toinsure that said notices are not altered, defaced, or covered2In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes.I In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board" shall read"Posted Pursuant to aJudgment of the United StatesCourtof Appeals Enforcing an Order of theNational Labor Relations Board" 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDby any other material.(b)Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.I FURTHER RECOMMENDthat the objectionsto conduct af-fecting the results of the election be sustained and, severedpursuant to the Regional Director's order of consolidation,Case 7-RC-11214 be transferred to him.APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTunlawfully interrogate employees con-cerning employee union activities or sympathies.WE WILL NOTsuggest thefutility ofprotected concert-ed activities.WE WILL NOT in any like orrelated manner interferewith, restrain,or coerce our employees in the exerciseof their rights to self-organization, to form labor orga-nizations,to loin or assist InternationalUnion, AlliedIndustrialWorkers of America,AFL-CIO,or any oth-er labor organization,and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from anyor all such activities,except to the extent that such rightmay be affected by an agreement requiring member-ship in a labor organization as a condition of employ-ment,as authorized in Section 8(a)(3) of the Act.DatedByCHESTERFIELD CHROME CO(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 500Book Building, 1249 Washington Boulevard, Detroit, Mich-igan48226, Telephone 313-226-3200.